 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation-New Departure HyattBearings Division and Viola Foster. Case 22-CA-7188January 10, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSMURPHY AND TRUESDALEOn July 27, 1977, Administrative Law Judge RalphWinkler issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel contends that the Administrative Law Judgefailed to make specific credibility findings in compliance with the Adminis-trative Procedures Act. 5 U.S.C. § 557(c) which requires that "all decisions...shall include a statement of. ..(A) findings and conclusions, and thereasons or basis therefor, on all the matenal issues of fact, law or discretionpresented on the record...." As the General Counsel concedes, theAdministrative Law Judge did credit Supervisor Wanella Johnson in thatthe Administrative Law Judge found "that Respondent discharged Fosterfor the reasons asserted by Johnson." While it may be "bad practice to use a'boiler plate footnote' or other generalized finding relating to credibility," Md S Co. Inc., 108 NLRB 1193, 1194 (1954), in the instant case "we are notconvinced that the clear preponderance of all the relevant record evidenceshows that the [Administrative Law Judge's] resolution was incorrect."DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Uponcharges filed by Viola Foster, a complaint issued by theGeneral Counsel, and an answer filed by Respondent, ahearing was held on February 3, 1977, in Newark, NewJersey.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation, having its princi-pal place of business in Detroit, Michigan, and variousother business locations throughout the United States,including a plant in Clark, New Jersey, which is engaged inthe manufacture, sale, and distribution of ball bearings andrelated products. I find, as the parties agree, that Respon-dent is an employer within Section 2(6) and (7) of the Act.II. THE LABOR OROANIZATION INVOLVEDUnited Automobile, Aerospace and Agricultural Imple-ment Workers of America, Local 736, is a labor organiza-tion within Section 2(5) of the Act. New Departure -HyattBearings Division of General Motors Corporation, 192NLRB 927 (1971).IL. THE UNFAIR LABOR PRACTCEThis case principally concerns the discharge of ChargingParty Viola Foster at Respondent's Clark, New Jersey,plant on August 3, 1976.1 This plant is covered byRespondent's collective-bargaining agreement with Inter-national Union, UAW; Local 736 is the InternationalUnion's affiliated local organization at this plant. Respon-dent and the UAW have been in a contractual relationshipfor more than 30 years.The operative contract provides that newly hired em-ployees are regarded as "temporary" until they acquireseniority and that seniority is acquired by working 90 daysduring a period of 6 continuous months. New employeesundergo a 21-day evaluation period by their immediatesupervisors, and those deemed unsuitable are terminated.New hires may also be counseled or discharged duringtheir first 30-day period. The contract contains a union-shop provision, and also provides, in effect, that claims bytemporary employees may be taken up as grievances underthe contract after 30 days' employment. Foster wasdischarged within 30 days.Foster's first day of employment was on July 6, and shewas assigned to the second shift (3 to 11:30 p.m.) indepartment 655 under Foreman George Morgan. Her jobwas to roll and package bearings. At the beginning of hershift the next day (July 7), Foster had a conversation at herwork station with Union Committeeman Paul Oliver.Oliver did not have union responsibilities in departmentAll dates herein are in 1976 unless otherwise stated.176 GENERAL MOTORS CORPORATION655 at the time, and his conversation with Foster was of apersonal nature.Wanella Johnson was a supervisor on the first shift (7a.m. to 3:30 p.m.). Foster testified that Johnson purported-ly approached her immediately following Foster's July 7conversation with Oliver and warned her against talking tounion committeemen before the end of her 90-day proba-tionary period.Morgan has responsibility for shift changes in depart-ment 655, and Morgan instructed Foster on July 10(Saturday), to report to department 655's third shift (11p.m. to 7:30 a.m.) beginning on July 12 (Monday). Fosterdid so, and she continued rolling and packaging bearingsunder Supervisor Thomas Stokes. While working on thesecond day (July 13) on the third shift, Foster wasapproached by, and she then had a conversation with,Union Committeeman Peter Terranova and two otheremployees. Foster testified that Johnson came to herimmediately after Terranova left and purportedly com-mented that, "I see you are still talking to committeemen."Foster finished out the week of July 12 on the third shift,and beginning on Monday (July 19), she was assigned to"noise testing" on the first shift under Johnson's supervi-sion. During that entire week, so far as the record indicates,Foster had no conversations with any union representa-tives.Johnson 2 testified that on Friday (July 25) she concludedthat Foster was an unsatisfactory temporary employee andshould be terminated. Johnson was busy that day -shewas leaving on vacation on the following day -and shedid not get around to implementing her decision respectingFoster. She also had wanted to discuss the matter with herown plant supervisor, James Armstrong, before taking thedischarge action.Johnson returned from vacation on August 2, but wasnot able to see Armstrong until August 3. After reviewingthe matter with Armstrong, Johnson terminated Fosterlater that day. Foster and Committeeman Oliver testifiedthat they had a conversation about a half hour before herdischarge and that Johnson observed this conversation.Johnson denied having viewed this incident. Foster alsotestified, and Johnson denied, that Johnson purportedlytold her during the separation meeting that she was beingfired mainly for "always talking to committeemen." John-son told Foster, according to Johnson's testimony, thatFoster "had proved to be an unsatisfactory employee."Johnson further testified that employees are permitted totalk to committeemen any time they so desire and she alsoflatly denied having ever seen Foster talk to a unioncommitteeman and she also denied having ever discussedsuch a matter with Foster.The Parties' Conflicting Contentions Respecting theDischargeDespite the long bargaining relationship between Re-spondent and the UAW, and even though their operative2 Johnson and Foster are black. I mention this only because ChargingParty's brief so describes Foster.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,contract contains a union-security provision under whichemployees must join the UAW, the General Counselalleges that Respondent discharged Foster for unionreasons on August 3. He predicates this contention onJohnson's purported comments to Foster regarding com-mitteemen and on Johnson's having purportedly observedFoster's other conversations with committeemen. Apartfrom these purported incidents, there is no showing thatRespondent harbors any union animus or that eitherJohnson or Johnson's own supervisor, Armstrong, withwhom Johnson discussed the matter, is antiunion oropposed to employees associating with committeemen. Noris there any showing of internal union dissension or thatFoster's discussions with committeemen which were pur-portedly observed by Johnson resulted in union complaintsto Respondent; nor is there any showing of any otherspecial circumstances which might take this situation out ofthe usual run of discrimination cases. Compare, e.g.,General Motors Corporation, 218 NLRB 427 (1975), enfd.535 F.2d 1246 (C.A. 3, 1976); New Departure -HyattBearings Division of General Motors Corporation, 192NLRB 927, 928-930 (1971); Stone & Webster EngineeringCorp., 209 NLRB 783, 784-785 (1974).In addition to denying the committeemen comments andobservations attributed to her, Johnson described herdissatisfactions with Foster. Johnson thus testified, withdetails, that Foster handled materials carelessly, took anexcessive number of unduly long breaks, quit work early,and failed to comply with safety procedures. Foster, inturn, denied the particularized items of Johnson's variouscriticisms, which, in the circumstances of this case, Iconsider unnecessary to explicate. We thus have a casewhere most, if not all, of the General Counsel's and theRespondent's evidentiary items in support of their respec-tively claimed reasons for the discharge of probationerFoster are in dispute.This has been a difficult case to decide, and I have readand reread the record, and considered and reconsideredthe briefs filed here. Upon consideration of all thesematters, and not with complete assurance, I find thatRespondent discharged Foster for the reasons asserted byJohnson. And I conclude that the General Counsel has notconvinced me by a preponderance of credible evidence thatRespondent discharged or threatened Foster because ofher conversations with union committeemen or for anyother union considerations. I shall accordingly recommendthat the complaint be dismissed.Upon the foregoing, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3It is ordered that the complaint be dismissed.conclusions, and the recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.177